Citation Nr: 0421697	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
due to personal assault.  

2.  Entitlement to service connection for scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from December 
1973 to March 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a nervous disability 
and for scars.  He states that he was assaulted in service 
and that he has PTSD and scars as a result of this assault.  
He has also stated that he had cut himself in the stomach 
during service, and was treated at a military medical center 
in North Carolina, and that he also cut the top of his left 
hand when he was on leave and treated at the Central Baptist 
Hospital in Lexington, Kentucky.  

The veteran's service medical records show that he was 
treated in July 1974 in order to check sutures.  The examiner 
stated that the wound looked clean with no edema or redness, 
and no discharge noted.  The wound was re-wrapped and 
medication was applied.  The veteran was to return for 
dressing change.  The examiner referred to an ER note that 
was attached.  The impression was abdominal wound and wound 
of right hand with sutures both areas, laceration left lower 
quadrant and right hand.  The Board notes that the ER note 
referred to by the examiner is not included in the veteran's 
service medical records.  

A private examiner has found that the veteran has anxiety and 
depression as noted in a January 2000 examination report.  
The veteran informed that examiner that he had PTSD related 
to a military stint.  On VA examination in February 2002, the 
examiner diagnosed PTSD traits, non-service connected.  The 
veteran has argued that the examiner did not properly examine 
him and that the examiner had no records of the veteran to 
review.  The Board notes that the examiner did not indicate 
in the examination report that the claims file had been 
reviewed.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2003).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the veteran has not been 
examined for scars or to determine if any scars present are 
related to the in-service treatment for lacerations.  

In PTSD cases where the veteran asserts personal assault as 
the in-service stressor, VA has a heightened duty to assist 
in gathering evidence corroborating the in-service stressors 
in accordance with the provisions of VA Adjudication Manual 
M21-1. Patton v. West, 12 Vet. App. 272 (1999).  In such 
cases, M21-1 provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred. See M21-1, 
part III, 5.14(c).  As there has been no development of the 
claim under M21-1, the Board finds that addition action must 
be take to ensure that the VA's duty to assist the veteran in 
the development of his claim has been complied with.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) as 
amended effective March 7, 2002, 67 Fed. Reg. 10330-10332 
(March 7, 2002).

Further development on these issues is required.  In view of 
the above, the case is hereby REMANDED to the RO for the 
following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
Specific information should be requested 
from the veteran regarding any treatment 
he received for injuries in service.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  Of 
particular interest are records of 
treatment during service at an ER for 
wounds referred to in the July 1974 
service record report.  Also records 
should be requested from the Central 
Baptist Hospital in Lexington, Kentucky.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain a 
detailed description of the events 
surrounding his claimed assault during 
service.  The RO's inquiry should include 
possible sources listed in M21-1, part 
III, 5.14(c)(5).  The veteran should be 
as specific as possible as to the date, 
place, and circumstances of the incident, 
and the names of any individuals 
involved.  

3.  The RO should also obtain and 
associate with the claims folder the 
veteran's military personnel file and all 
records pertaining to any disciplinary 
actions.  All available administrative 
actions or reports concerning his 
discharge from service should be 
obtained.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and, if feasible, date 
of onset of any identified psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM IV.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  
 In conjunction with the examination, the 
claims folder must be made available to 
the physician for review.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  The psychiatrist should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.

If PTSD is diagnosed, the physician 
should clearly identify the claimed 
events which are considered stressors 
supporting the diagnosis, and fully 
explain why the stressors are considered 
sufficient under DSM-IV.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  Furthermore, the 
examiner should render an opinion with 
complete rationale, as to whether any 
other current psychiatric disorder is 
related to service.  

5.  The RO should schedule the veteran 
for a VA examination to determine if he 
has any scars, and if so, the etiology of 
any scars found.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  In conjunction with the 
examination, the claims folder must be 
made available to the physician for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
If any scars are noted, the exact 
location of the scars should be 
indicated.  The examiner should offer an 
opinion with complete rationale as to 
whether any scars noted are related to 
the veteran's military service.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  

6.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




